On Petition for a Rehearing.
Bicknell, C. C.
The appellants insist that this is a case where the money belonging to the wife at the time of the marriage became, under the law then in force, her husband’s money, and that when he used the same in the purchase of land, and took the deed therefor in his own name, the land became his absolutely, and was not subject to any trust in favor of his wife.
It is claimed that this ease is governed by Waldron v. Sanders, 85 Ind. 270, and Westerfield v. Kimmer, 82 Ind. 365. In these cases it was decided that, prior to the legislation of 1852, the money of the wife, held by her at the time of her marriage, was vested absolutely in her husband by the marriage, and might be disposed of by him at 'his pleasure, and that if such money were delivered by her to him, upon his promise to invest it in land for her and in her. name, such promise was without consideration and invalid, and that, if reduction to possession were necessary, his taking and holding the title to such land in his own name was an effectual reduction into possession.
*489These cases hold that there was no resulting trust in favor of the wife under such circumstances, because, as the law then stood, the money was not hers. But, prior to 1852, a woman might be the owner of money, which would not upon marriage become her husband’s, as where it was settled upon her to her sole and separate use, or where she held it as trustee. To such cases, and to all cases where the evidence shows that the money remained the property of the wife notwithstanding the marriage, the cases of Waldron v. Sanders and Westerfield v. Kimmer, supra, do not apply.
If there were nothing in the case at bar except the facts that the husband, prior to 1852, bought a tract of land and paid for it, one-half with his own money, and the other half with money which his wife had at the time of their marriage, and had afterwards delivered to him upon his promise to invest it in land for her, and that he, in violation of the promise, had taken the deed for the land in his own name, the cases above cited would be decisive against the existence of any trust in favor of the wife.
But the evidence shows much more than this. It shows that when this husband and wife came to Indiana, in 1838, they each had $500. It was possible even then for a wife to hold property separate from her husband. It is not expressly shown how the property of this wife was held,- except that she derived it as a daughter and as a widow, and probably held some of it in trust for her children, but, conceding that the mere fact that the money was hers at the time of the marriage authorizes the presumption that by the marriage it became her husband’s, the evidence shows very clearl}>' that he never made any claim to the money, or asserted any right to it. He never spoke of it in any other way than as his wife’s money. He stated to a great many witnesses, at many different times, that the money paid for the land was $1,000, of which $500 was the money of his wife.
Mrs. Jane Rosell testified: “ Mrs. Radeliff collected in her money about the time she went to Indiana. They both said *490they put their money together and bought land. He said that her money and his had helped to purchase the land, and that the land was as much hers as his.”
Catherine Duncan testified : “ I heard them both say they had bought land with the money. He said she put in $500. He said her money had helped pay for that laud. He said his wife’s money had helped pay for that home.”
William Mabee testified: “He said that when they came to Indiana he had $500, and his wife had $500, and that they bought the home place there with that money; and again he said that he and Nancy had each furnished $500 to buy the home farm.”
Mrs. Schofield testified: “I heard them both say they had bought the home farm in partnership; that one had put in just as much as the other.”
Mrs. Ann Ulory testified: “ They said they each had $500, and he said she had put in as much as he had.”
Six other witnesses testified to the same effect, and this mass of testimony was not contradicted by a single witness. Here were statements made by Radford ;„t many different times, beginning a year or two after the marriage and ending quite recently, and there is no evidence at all tending to show that the money was not Mrs. Radcliff’s money, except the mere fact of the marriage.
But, as already suggested, a wife, prior to 1852, might have money of her own notwithstanding her marriage, and although, in the absence of evidence, the presumption would be that money held by the wife before marriage was vested in the husband by the marriage, yet the testimony above referred to clearly rebuts such a presumption, and shows that the money in controversy was not the husband’s money, but belonged to his wife, and also shows that one-half the land belonged to the wife. The demurrer to the evidence admitted all the facts and all the inferences which a jury might right-fully have made from the testimony. The controlling facts, thus admitted, are, that one-half of the money paid was the *491wife’s money, and not the money of the husband, and that she was the- owner of half the land; that it was “ as much hers as his; ” that she paid $500 of the money and he paid the other $500.
Filed June 27, 1884.
Then, the only question is, did a trust arise in equity, prior to 1852, in favor of the person whose money paid for land, the title to which was taken in the name of another? Undoubtedly it did. Elliott v. Armstrong, 2 Blackf. 198; Blair v. Bass, 4 Blackf. 539; Jenison v. Graves, 2 Blackf. 440. These cases all hold that if A. purchased land with B.’s money, and took the conveyance in his own name, he held the land in trust for B. There is no better evidence against a man than his own' declarations continuously reiterated throughout manhood and age for more than thirty years.
It can not be said that the demurrer to the evidence should have been sustained for the reason that the evidence does not ■sustain the complaint; the evidence does sustain the complaint.
The petition for a rehearing claims also that the judgment •ought to be reversed because it was for too much land; but it was for the quantity of land demanded in the complaint, and there was no objection made to the judgment in the court below either as to form or substance. Smith v. Tatman, 71 Ind. 171; Ingel v. Scott, 86 Ind. 518.
The petition for a rehearing ought to be overruled.
Pee Curiam. — The petition for a rehearing is overruled.